INVESTMENT COMPANY BOND Hartford Fire Insurance Company Bond No. 00 FI 0232237 12 One Hartford Plaza Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): The Westport Funds Principal Address: 253 Riverside Avenue Westport, CT 06880 Item 2. Bond Period: from 12:01 a.m. on January 5, 2012 to 12:01 a.m. on January 5,2013 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability$ 1,250,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $ 1,250,000 $ 25,000 II. Premises $ 1,250,000 $ 25,000 III. Transit $ 1,250,000 $ 25,000 IV. Forgery or Alteration $ 1,250,000 $ 25,000 V. Securities $ 1,250,000 $ 25,000 VI. Counterfeit Currency $ 1,250,000 $ 25,000 VII. Computer Systems Fraudulent Entry $ 1,250,000 $ 25,000 VIII. Voice Initiated Transaction $ 1,250,000 $ 25,000 IX. Telefacsimile Transfer Fraud $ 1,250,000 $ 25,000 X. Uncollectible Items of Deposit $ 1,250,000 $ 25,000 XI. Audit Expense $ 25,000 $ 5,000 XII. Stop Payment $ 25,000 $ 5,000 XIII. Unauthorized Signatures $ 25,000 $ 5,000 No Deductible shall apply to any loss under COVERAGE I. sustained by any “Investment Company”. Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: CS00M01500; RN 00 U001;F-6000; F-6016-0; F-6018; F-6051; F-5267; F-6025 ; HG 00 H009 01 Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s) FI 0232237-11such termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by Signed, this 6th day of January, 2012 Sean Kennedy, Authorized Representative Form F-6000-0
